DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on 03/18/2020, wherein claim 1-20 were filed for consideration. Hence claims 1-20 are pending and ready for examination.
Priority
Applicants has claimed the priority of the foreign application JP2017-181571, Japan, dated 09/21/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2020 was filed after the mailing date of the application 16/822,838 on 03/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ….. first signal terminal connected to the first selection terminal and configured for, …. second signal terminal connected to the second selection terminal and configured for …..,  in claims 1, 3-4, 6, 9 and 18-19.
Further, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled radio frequency module in claims 18-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Specifically, the “first signal terminal” and “second signal terminal” (such in claim 1, lines 6-7 and 10-11) are not explicitly defined and/or described in the specification. The Examiner cannot determine what theses terminals are as they are not fully described in the claims as well as in the specification with sufficient detail.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 1, the claim recites the limitation, “a first signal terminal connected to the first selection terminal and configured for” and “a second signal terminal connected to the selection terminal and configured for …” in lines 6-7 and 10-11. These limitations are unclear because they are not clearly defined in the disclosure. The above claim limitations invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the use of the first and second signal terminal are not adequate structure for performing the claimed limitations because it does not describe a particular structure for the function and doesn’t provide enough description for one of ordinary skill in the art understands which signal terminals perform the claimed invention. 
Regarding claims 3-4, 6, 9 and 18-19, the claims include features the same subject matter mentioned in claim 1 above. Therefore, the claims are rejected under the same ground of rejection as stated above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saji et al. (US 2017/0264336 A1), hereinafter, “Saji”.
	Regarding claim 1, Saji discloses: A filter circuit (fig 3, para [0047], a block diagram of a filter circuit 30) comprising: a first switch that includes a first common terminal, a first selection terminal (fig 3, para [0047], a block diagram of a filter circuit 30, where, switch 12a equivalent to “first switch”, “T0” equivalent to “a common terminal” and “Rx” equivalent to “first selection terminal”) and a second selection terminal (fig 3, para [0047], where, “Tx” equivalent to “second selection terminal”) and that exclusively connects the first common terminal to either of the first selection terminal and the second selection terminal (fig 3, para [0047], a block diagram of a filter circuit 30, where, control signals CS1 and  CS2 are exclusively connects the first common terminal T0 of  either first selection terminal Rx and second selection terminal Tx); 
	a first signal terminal connected to the first selection terminal and configured for communicating a first communication signal belonging to a first frequency range, which is a frequency range of a first communication band (fig 12, para [0092], filter F7 supported frequency band 1805-1915 (fig 1, B35) equivalent to “first frequency range of a first communication band”); 
	a second signal terminal connected to the second selection terminal and configured for communicating a second communication signal belonging to a second frequency range, which is the frequency range of a second communication band exclusively used with the first communication band and which is at least partially overlapped with the first frequency range (fig 12, para [0092], filter F8 supported frequency band 1920-1995 equivalent to “second frequency range of a second communication band”, where, frequency band B3 is partially overlapped with frequency band B2 and B25); and 
	a first band pass filter having a first end connected to the first common terminal (fig 3, para [0047], a block diagram of a filter circuit 30, where, switch 12a equivalent to “first switch”, “T0” equivalent to “a common terminal” and “Rx” equivalent to “first selection terminal” and filter 10 is a “bandpass filter” ), the first band pass filter using both the first frequency range and the second frequency range as pass bands (fig 3, para [0047]-[0049], where, “the controller 25 outputs the control signal CS1 that instructs the “variable filter 10” (equivalent to “first bandpass filter”) to change its passband to the receive frequency of the first band. The controller 25 turns on the switch 12a (step S16). For example, the controller 25 outputs the control signal CS2 that turns on the switch 12a”, in para [0050], “these processes cause transmission signals in the second band of high-frequency signals input from the transmit terminal Tx to be output to the terminal T0. High-frequency signals other than transmission signals in the second band are suppressed in the variable filter 10”).   
	Regarding claim 2, Saji further discloses: The filter circuit according to Claim 1, wherein a duplex mode of the first communication band is Time Division Duplex (fig 1, 3 and 10-12, para [0045], where, B35 (1850-1910 MHz) are of the TDD system for first communication band), wherein the duplex mode of the second communication band is Frequency Division Duplex and wherein the first communication band and the second communication band are used exclusively (fig 1, 3 and 10-12, para [0045], where, B1-B3 (1920-1995 MHz) are of the FDD system for first communication band).  
	Regarding claim 3, Saji further discloses: The filter circuit according to Claim 1, further comprising: a third signal terminal configured for communicating a third communication signal belonging to a third frequency range, which is the frequency range of a third communication band and which is not overlapped with the first frequency range (fig 1 and fig 12, para [0092], where, B3 of “F6 frequency band” (equivalent to “third frequency range) is not overlapped); and a second band pass filter having a first end connected to the third signal terminal, the second band pass filter using the third frequency range as the pass band (fig 10, para [0091], where, bandpass filter 10 of F3’ equivalent to “second bandpass filter”). 
	Regarding claim 4, Saji further discloses: The filter circuit according to Claim 1, wherein the second communication band includes a transmission frequency range and a reception frequency range that are not overlapped with each other and the second frequency range is one of the transmission frequency range or the reception frequency range of the second communication band (fig 12, para [0092]) the filter circuit further comprising: a fourth signal terminal configured for communicating a fourth communication signal belonging to a fourth frequency range, which is the other of the transmission frequency range or the reception frequency range of the second communication band (fig 12, para [0092], F9 equivalent to “forth frequency range”); and a third band pass filter having a first end connected to the fourth signal terminal, the third band pass filter using the fourth frequency range as the pass band (fig 10, para [0085]-[0090]).  
	Regarding claim 5, Saji further discloses: The filter circuit according to Claim 4, wherein a second end of the first band pass filter is connected to a second end of the third band pass filter to compose a multiplexer (fig 10, para [0085]-[0090]).
	Regarding claim 6, Saji further discloses: The filter circuit according to Claim 1, further comprising: a second switch that includes a second common terminal (fig 13, para [0093]-[0094], where, “switch 12a-b” corresponding to F1 equivalent to “second switch” and “N2” equivalent to “second common terminal”), a third selection terminal, and a fourth selection terminal and that exclusively connects the second common terminal to either of the third selection terminal and the fourth selection terminal (fig 13, para [0093]-[0094], connects to “N2” equivalent to “second common terminal”); a fifth signal terminal connected to the third selection terminal and configured for communicating a fifth communication signal belonging to a fifth frequency range, which is the frequency range of a fourth communication band terminal (fig 13, para [0093]-[0094]); a sixth signal terminal connected to the fourth selection terminal and configured for communicating a sixth communication signal belonging to a sixth frequency range, which is the frequency range of a fifth communication band exclusively used with the fourth communication band and which is at least partially overlapped with the fifth frequency range (fig 13, para [0093]-[0094]); and a fourth band pass filter having a first end connected to the second common terminal, the fourth band pass filter using both the fifth frequency range and the sixth frequency range as the pass bands (fig 13, para [0093]-[0094]); See the exhibit below:
		
    PNG
    media_image1.png
    636
    533
    media_image1.png
    Greyscale

	Regarding claim 7, Saji further discloses: The filter circuit according to Claim 6, wherein a duplex mode of the fourth communication band is Time Division Duplex, and wherein the duplex mode of the fifth communication band is Frequency Division Duplex (fig 1, and fig 10-12, para [0045] and para [0085]-[0092]).
	Regarding claim 8, Saji further discloses: The filter circuit according to Claim 6, wherein the fifth frequency range is not overlapped with the third frequency range and the first frequency range (fig 12, para [0092]). 
	Regarding claim 9, Saji further discloses: The filter circuit according to Claim 6, wherein the fifth communication band includes a transmission frequency range and a reception frequency range that are not overlapped with each other and the sixth frequency range is one of the transmission frequency range or the reception frequency range of the fifth communication band, the filter circuit further comprising: a seventh signal terminal configured for communicating a seventh communication signal belonging to a seventh frequency range, which is the other of the transmission frequency range or the reception frequency range of the fifth communication band; and a fifth band pass filter having a first end connected to the seventh signal terminal, the fifth band pass filter using the seventh frequency range as the pass band (fig 1, 3, 10-13, para [0047], para [0093]-[0094]). 
	Regarding claim 10, Saji further discloses: The filter circuit according to Claim 9, wherein a second end of the fourth band pass filter is connected to a second end of the fifth band pass filter to compose a multiplexer band (fig 1, 3, 10-13, para [0047], para [0093]-[0094], where, node L3 corresponding to “second end of 4th bandpass filter 10 which is connected or multiplexed with node L4 which is the second end of the F4 corresponding to fifth bandpass filter 10). 
			
    PNG
    media_image1.png
    636
    533
    media_image1.png
    Greyscale


	Regarding claim 11, Saji further discloses:  The filter circuit according to Claim 1, wherein the first frequency range is a frequency range from 1,880 MHz to 1,920 MHz, which is a transmission-reception frequency range of Band 39 in Evolved Universal Terrestrial Radio Access (E-UTRA), and the second frequency range is a frequency range from 1,850 MHz to 1,915 MHz, which is a transmission frequency range of Band 25 in the E-UTRA (fig 1 and 10-12, para [0045]).
		
    PNG
    media_image2.png
    644
    497
    media_image2.png
    Greyscale

	Regarding claim 12, Saji further discloses: The filter circuit according to Claim 3, wherein the third frequency range is a frequency range from 2,010 MHz to 2,025 MHz, which is the transmission-reception frequency range of Band 34 in the E-UTRA (fig 1 and 10-12, para [0045]).
		
    PNG
    media_image3.png
    630
    485
    media_image3.png
    Greyscale


	Regarding claim 13, Saji further discloses: The filter circuit according to Claim 4, wherein the fourth frequency range is a frequency range from 1,930 MHz to 1,995 MHz, which is a reception frequency range of Band 25 in the E-UTRA (fig 1, 10-13, para [0045]). 
	
    PNG
    media_image4.png
    630
    485
    media_image4.png
    Greyscale

	Regarding claim 14, Saji further discloses: The filter circuit according to Claim 6, wherein the fifth frequency range is a frequency range from 2,575 MHz to 2,635 MHz, which is part of the transmission- reception frequency range of Band 41 in the E-UTRA and the sixth frequency range is a frequency range from 2,620 MHz to 2,690 MHz, which is the reception frequency band of Band 7 in the E-UTRA (fig 1, 10-13, para [0045]-[0047] and [0060]). 
	Regarding claim 15, Saji further discloses: The filter circuit according to Claim 9, wherein the seventh frequency range is a frequency range from 2,500 MHz to 2,570 MHz, which is the transmission frequency band of Band 7 in the E-UTRA (fig 1, 10-13, para [0045]-[0047] and [0060]). 

	Regarding claim 16, Saji further discloses: [Claim 16] The filter circuit according to Claim 1, wherein the first frequency range is a frequency range from 1,805 MHz to 1,880 MHz, which is the reception frequency band of Band 3 in Evolved Universal Terrestrial Radio Access (E-UTRA) and the second frequency range is a frequency range from 1,850 MHz to 1,915 MHz, which is the transmission frequency band of Band 25 in the E-UTRA (fig 1, 10-13, para [0045]-[0047] and [0060]). 
	Regarding claim 17, Saji further discloses: [Claim 17] The filter circuit according to Claim 1, wherein the first frequency range is a frequency range from 1,920 MHz to 1,980 MHz, which is the transmission frequency band of Band 1 in the E-UTRA and the second frequency range is a frequency range from 1,930 MHz to 1,995 MHz, which is the reception frequency band of Band 25 in the E-UTRA (fig 1, 10-13, para [0045]-[0047] and [0060]). 
  	Regarding claim 18, Saji further discloses: A radio-frequency module comprising: the filter circuit according to Claim 1; and at least one power amplifier and at least one low noise amplifier electrically connected to the filter circuit (This is the device that includes the filter circuit as rejected in claim 1. Therefore, the same rejection of the claim 1 is applied for the rejection of claim 18).  
	Regarding claim 19, Saji further discloses: A radio-frequency module comprising: the filter circuit according to Claim 9 (This is the device that includes the filter circuit as rejected in claim 1. Claim 9 is dependent on claim 1 and fully anticipated by claim 1. Therefore, the same rejection of the claims 1 and 9 are applied for the rejection of claim 19); and  at least one power amplifier and at least one low noise amplifier electrically connected to the filter circuit (fig 10-12, para [0086], where, “Switches 12a are connected between the filters F1′ through F7′ and F6 through F9 and low noise amplifiers (LNA) 32. The LNA 32 amplifies reception signals. Switches 12b are connected between the filters F1 ′ through F7′ and F6 through F9 and power amplifiers (PA) 34”).
	Regarding claim 20, Saji further discloses: The radio-frequency module according to Claim 19, wherein the at least one power amplifier includes a first power amplifier and a second power amplifier (fig 10, power amplifier 34 for L2 node, para [0085]-[0086]), wherein the at least one low noise amplifier includes a first low noise amplifier and a second low noise amplifier (fig 10, power amplifier 34 for L2 node, para [0085]-[0086], where, “ Switches 12a are connected between the filters F1′ through F7′ and F6 through F9 and low noise amplifiers (LNA) 32”), wherein a switch network is provided between the filter circuit and the first power amplifier  the second power amplifier, the first low noise amplifier, and the second low noise amplifier, wherein the switch network has a plurality of operation modes at least including a first mode, a second mode, and a third mode, the first mode performing switching between connection of the third signal terminal of the filter circuit to the first power amplifier and connection of the third signal terminal thereof to the first low noise amplifier (fig 10, power amplifier 34 for L2 node, para [0085]-[0086], where, “ Switches 12a are connected between the filters F1′ through F7′ and F6 through F9 and low noise amplifiers (LNA) 32”), and switching between connection of the first signal terminal of the filter circuit to the second power amplifier and connection of the first signal terminal thereof to the second low noise amplifier, the second mode performing switching between connection of the third signal terminal of the filter circuit to the first power amplifier and connection of the third signal terminal thereof to the first low noise amplifier and switching between connection of the fifth signal terminal of the filter circuit to the second power amplifier and connection of the fifth signal terminal thereof to the second low noise amplifier, and the third mode performing switching between connection of the first signal terminal of the filter circuit to the first power amplifier and connection of the first signal terminal thereof to the first low noise amplifier and switching between connection of the fifth signal terminal of the filter circuit to the second power amplifier and connection of the fifth signal terminal thereof to the second low noise amplifier (fig 10, power amplifier 34 for L2 node, para [0085]-[0090], where, switch network is in between filter circuit and power amplifier). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



NIZAM U. AHMED
Examiner
Art Unit 2461



/KIBROM T HAILU/Primary Examiner, Art Unit 2461